FILED
                            NOT FOR PUBLICATION                            OCT 07 2014

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JONATHAN ALEXANDER REYES,                        No. 13-70162

              Petitioner,                        Agency No. A075-751-990

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted August 13, 2014
                            San Francisco, California

Before:       KOZINSKI, Chief Judge, McKEOWN and CLIFTON, Circuit
              Judges.

       The BIA didn’t err in denying Reyes’s application for protection under the

Convention Against Torture. Nothing in the record or the BIA’s decision indicates

a failure to consider all the evidence. See Cole v. Holder, 659 F.3d 762, 771 (9th

Cir. 2011). Indeed, the BIA explicitly considered much of the evidence Reyes

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                               page 2
provided, including the 2010 Country Report and the 2007 Harvard article, and it

wasn’t required to “expressly refute on the record every single piece of evidence.”

Feng Gui Lin v. Holder, 588 F.3d 981, 987 (9th Cir. 2009). It then reasonably

concluded that although “the situation for persons with gang related tattoos in El

Salvador may well be highly dangerous,” it is not “more likely than not at this time

that [Reyes] will be tortured upon return to El Salvador.” See Alphonsus v.

Holder, 705 F.3d 1031, 1049–50 (9th Cir. 2013); Shrestha v. Holder, 590 F.3d

1034, 1049 (9th Cir. 2010). In light of this conclusion and in context, the

typographical error Reyes points out doesn’t require a remand.


      DENIED.